TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00051-CV



William T. McBride and Beverly McBride, Appellants

v.


Texas Department of Protective and Regulatory Services, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT

NO. 00-029-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING 





	Appellants moved to extend time to perfect their appeal until January 31, 2002.
Subsequently, appellants filed a motion for voluntary dismissal of their appeal.  See Tex. R. App.
P. 42.1.  Appellant's motion to dismiss their appeal is granted.  Appellants' motion to extend time
to perfect their appeal is dismissed. 
	The appeal is dismissed. 


  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed on Appellants' Motion
Filed:   March 7, 2002
Do Not Publish